DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3,12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “selectively restricting the central section” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because in claim 1, the clause “selectively restricting” is ambiguous because the central section which is to be restricted is not defined by sufficient structure to make clear what does the restricting.  Further it is unclear when is this restricting effect to take place? The claim fails to define how one knows what is doing the “selecting” to cause the restricting and is it accomplished by a surgeon deciding to restrict it, the patient, etc.? The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Claim limitation “configured to assume a configuration which is more constricted” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because in claim 2, the clause “when heated above” raises ambiguity because the central section which is of a shape memory alloy that has a transition temperature above body temperature is to be more constricted is only able to accomplish the constricting by some application of heat above body temperature. However, the claim does not define what structure or where this temperature application is being done to the central section such that it would be above body temperature.  Further it is unclear what a “more constricted” configuration is for the central section than the first and second self-expanding sections because is this meant to be relative to a diameter or a length change? The claim fails to define what the structure is to provide a temperature application to the central section that would be above body temperature. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Claim limitation “constriction means” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because in claim 3, the clause “constriction means” is ambiguous because the central section which is to be restricted is not defined by sufficient structure to make clear what does the restricting.  Further it is unclear what does the constricting, is it a property of the material? The claim fails to define what the structure is to define the “means” are such that one knows or understands the feature used to accomplish the constriction of the central section. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  

In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim 12 recites the limitation "the collar" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims carry/possess the issues or problems of their independent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8,10-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Moaddeb et al. (2007/0142907) or, in the alternative, under 35 U.S.C. 103 as obvious over Salmon et al. (6315708).  Fig. 2 shows a  stent graft (paragraph 118), comprising: a tubular component having a lumen extending therethrough, Moaddeb discloses (paragraphs 16,121) the tubular component can include a balloon expandable central section. Moaddeb also discloses (paragraph 106) there can be a first self-expanding section and a second self-expanding section, the lumen extending through (paragraph 12) the first self-expanding section, the central section, and the second self-expanding section, the stent graft being arranged so as to be capable of selectively restricting the central section (paragraph 136). Moaddeb does disclose (paragraphs 94,123,126)  different properties can be provided along the tubular component by using different materials, thus combinations of balloon and self-expanding sections can be provided such that the first and the second self-expanding sections sandwich the central section. Please note the preamble reciting a transjugular intrahepatic portosystemic shunt does not impart much weight or scope to the claim, as the prior art has the same structure, thus must be able to function as a TIPS stent graft. However, Moaddeb et al. did not explicitly state the first and the second self-expanding sections sandwich the central section. Salmon et al. teach (title, abstract, col. 2, lines 53-55) that stents can be constructed with the first and the second self-expanding sections sandwiching the central section. It would have been obvious to one of ordinary skill in the art to arrange the stent with the first and the second self-expanding sections sandwiching the central section as taught by Salmon et al. with the stent device of Moaddeb et al. such that it provides the surgeon the ability to expand and control the central section whereas the end sections only expands to the force provided by self-expansion of the material used there, see Salmon, col. 2, lines 30-46. Regarding claims 2,13 as best understood, Fig. 2A shows the central section configured to assume a configuration which is more constricted than the first and second self-expanding sections in their expanded state when heated above the transition temperature. Moaddeb discloses (paragraph 84) the device can include shape memory alloys that have a transition temperature above body temperature and per the modification with Salmon the shape memory alloy has a higher temperature than the first and second sections, paragraph 87. With respect to claim 3, Moaddeb et al. disclose (paragraph 136) a constriction means 202 to selectively constrict the central section. Regarding claim 4, Fig. 2B shows a collar wrapped (when separate within graft wrapped about stent) about the central section (paragraphs 135,158) and being arranged to selectively reduce its inner diameter to thereby constrict (paragraph 136) the central section.  With respect to claim 5, Figs. 2A,B show how the collar is arranged to selectively reduce its inner diameter upon an application of heat, paragraphs 76,126. Regarding claim 6, the collar can be a metal, paragraphs 13,69. With respect to claims 7,8, Moaddeb discloses (paragraph170)  there can be electrodes attached with the collar element and within the inside of the stent graft, paragraph 118. With respect to claims 10,11, Fig. 23A shows the collar being formed as a cylinder and Fig. 13A shows the collar being formed as a coil. Regarding claim 12, Moaddeb discloses (paragraph 135) a collar of which can be a shape memory alloy, paragraph 13. Regarding claim 14, Moaddeb discloses (paragraphs 17,18,73,74) the apparatus has a catheter with electrodes arranged to supply energy to the electrodes of the stent-graft.

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799